Citation Nr: 1827457	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  11-32 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for alcohol and drug abuse.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disability, other than posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for PTSD.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

I. Umo, Associate Counsel


INTRODUCTION

The Veteran served active duty in the U.S. Navy from May 1970 to February 1972 and from May 1974 to October 1976.

This matter comes before the Board of Veterans' Appeals (Board) from September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In August 2012, the Veteran was afforded a hearing at the RO before a Veterans Law Judge who is no longer with the Board.  In March 2014, the Veteran was notified that he would be afforded another hearing if he so desired.  See 38 U.S.C. § 7107(c) (2012).  However, since he did not reply, it is not necessary to afford him another hearing.  

This case was previously before the Board in May 2014 and June 2017, where the issues on appeal were remanded for further evidentiary development.

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will inform the Veteran if any further action is required on his part.  


FINDINGS OF FACT

1.  In an unappealed decision, dated in August 1977, the RO denied a claim for service connection for a mental condition.

2.  In an unappealed decision, dated February 1998, the RO denied a claim for service connection for alcohol and drug abuse.

3.  Evidence associated with the claims file since the August 1977 rating decision is not cumulative or redundant but fails to raise a reasonable possibility of substantiating the claim of entitlement to service connection for an acquired psychiatric disability, other than PTSD.

4.  Evidence associated with the claims file since the February 1998 rating decision is not cumulative or redundant but fails to raise a reasonable possibility of substantiating the claim of entitlement to service connection for alcohol and drug abuse.


CONCLUSIONS OF LAW

1.  The August 1977 rating decision that denied entitlement to service connection for an acquired psychiatric disability, other than PTSD, claimed as a mental condition was final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 20.302(b), 20.1103 (2017).

2.  New and material evidence has not been received since the RO's August 1977 rating decision, thus the claim for service connection for an acquired psychiatric disability, other than PTSD is not reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The February 1998 rating decision that denied entitlement to service connection for alcohol and drug abuse was final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 20.302(b), 20.1103 (2017).

4.  New and material evidence has not been received since the RO's February 1998 rating decision, thus the claim for service connection for alcohol and drug abuse is not reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify & Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The duty to notify has been met.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances ... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran ...."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

II.  New and Material Evidence - 
Acquired Psychiatric Disability and Alcohol/Drug Abuse

A claim may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C. § 5108; 
38 C.F.R. § 3.156(a); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

In the present case, the August 1977 and February 1998 rating decisions were final.  As of the August 1977 rating decision, the evidence of record consisted of the August 1977 VA examination and the Veteran's service treatment records.  The 1977 VA examination did not show a diagnosis for a mental or neuro-psychiatric disorder.  The rating decision also found the Veteran's service treatment records were unremarkable for any neuro-psychiatric disorders.  

Moreover, the evidence of record at the time of the February 1998 rating decision, consisted of the previously considered service treatment records and examination, as well as VAMC records for alcohol abuse treatment.  

However, after the August 1977 and February 1998 rating decisions, the Veteran submitted additional evidence pertaining to a diagnosis of a personality disorder in service.  The evidence submitted was not within the service treatment records previously obtained.  Specifically, the evidence received by the Veteran consists of an assessment and diagnosis from a licensed mental health counselor.  The assessment notes that the Veteran has a moderate personality disorder that caused erratic behavior, which led to his separation from the Navy.  See 1976 Military Personnel Record.  Additionally, the Veteran testified that his mental condition led him to drink and abuse drugs to cope with the stress and depression.  See August 2012 Hearing Testimony.  Although this evidence constitutes new evidence, it is not material as it fails to raise a reasonable possibility of substantiating the Veteran's claims.  

First, the Board notes that moderate personality disorder is not a VA recognized disability.  See 38 C.F.R. § 4.127 (personality disorders are not diseases or injuries for compensation purposes, and ... disability resulting from them may not be service-connected).  Second, the Veteran testified that his mental condition led him to drink and abuse drugs to cope.  Generally speaking, compensation shall not be paid if the disability was the result of the veteran's own willful misconduct or abuse of alcohol or drugs. 38 U.S.C.A. §§ 105, 1110; 38 C.F.R. §§ 3.1(n), 3.301(c).  Moreover, evidence from the April 2016 VA examination is not material as it fails to show a diagnosis of a mental disorder other than PTSD, or drug and alcohol abuse.  

Accordingly, the Board finds that the evidence submitted since the August 1977 and February 1998 unappealed rating decisions are not material and reopening of the Veteran's claims of entitlement to service connection for alcohol and drug abuse and entitlement to service connection for an acquired psychiatric disability, other than posttraumatic stress disorder (PTSD) is not warranted.  38 U.S.C. § 5108;               38 C.F.R. § 3.156(a); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  


ORDER

No new and material evidence having been received, the petition to reopen the claim of service connection for alcohol and drug abuse is denied.

No new and material evidence having been received, the petition to reopen the claim of entitlement to service connection for an acquired psychiatric disability, other than posttraumatic stress disorder (PTSD) is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  

Here, in the April 2016 examination, the VA psychiatrist diagnosed the Veteran with PTSD that conforms to the DSM-V.  The Veteran claims that his diagnosed PTSD was caused by a racially motivated personal assault during service and other stressors that included seeing someone die.  The psychiatrist stated the stressor(s) met criterion A to support the diagnosis.  However, the Veteran's stressors have not been verified.  Because the Veteran's claimed stressor includes allegations of a personal assault, development must be in accordance with that required for such.  See Patton v. West, 12 Vet. App. 272 (1999).  The evidence of record does not show that the Veteran's claimed personal assault has been confirmed, although attempts are verification have been made.  However, VA will not deny a PTSD claim that is based on an in-service personal assault without first advising the claimant that evidence from sources other than service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence. 38 C.F.R. § 3.304(f)(5).  Additionally, given the psychiatrist's diagnosis and positive nexus statement, a remand is necessary to verify the Veteran's stressors.  Therefore, on remand the RO is directed to develop the Veteran's claim of personal assault during service.

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of the issue on appeal.  Based on his response, the RO must attempt to procure copies of all records, which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.

All attempts to secure this evidence must be documented in the claim file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure the same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Pursuant to 38 C.F.R. § 3.304(f), ask the Veteran to identify alternative sources for supporting evidence of the alleged personal assaults in service.  If the Veteran identifies additional evidence, assist the Veteran in obtaining the evidence in accordance with                       38 C.F.R. § 3.159.

3.  Then readjudicate the claim.  If this claim is not granted to the Veteran's satisfaction, send the Veteran and his representative a supplemental statement of the case and allow an appropriate time for response.


The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
BISWAJIT CHATTERJEE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


